            Case 18-41548-bem                          Doc 35        Filed 10/24/18 Entered 10/24/18 10:22:26                                 Desc Main
                                                                    Document      Page 1 of 10
  Fill in this information to identify your case:

  Debtor 1              Carl                    Lynn                    McNeese
                        First Name              Middle Name             Last Name
                                                                                                                 ■   Check if this is an amended plan, and
  Debtor 2              Melanie                 Jean                    Swafford                                     list below the sections of the plan that
  (Spouse, if filing)   First Name              Middle Name             Last Name                                    have been changed. Amendments to
                                                                                                                     sections not listed below will be
United States Bankruptcy Court for the Northern District of Georgia                                                  ineffective even if set out later in this
                                                                                                                     amended plan.
  Case number           18-41548-BEM
  (if known)
                                                                                                     3.2, 2.1, 9.1



Chapter 13 Plan
NOTE:                          The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                               in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                               Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                               No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                               As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                               to time be amended or superseded.

  Part 1:                  Notices

To Debtor(s):                  This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                               option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                               rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.

To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                               Check if applicable.

                                     The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                     § 4.4.
                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                               have an attorney, you may wish to consult one.

                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                               otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                               Bankruptcy Rule 3015.

                               To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                               deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                               The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                               controlling, unless the Bankruptcy Court orders otherwise.

                               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                               not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                               checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                          A limit on the amount of a secured claim, that may result in a partial
                                 § 1.1                                                                                      ■ Included                   Not Included
                                          payment or no payment at all to the secured creditor, set out in § 3.2
                                          Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                 § 1.2                                                                                      ■ Included                   Not Included
                                          security interest, set out in § 3.4

                                 § 1.3    Nonstandard provisions, set out in Part 8                                            Included             ■ Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                         Page 1 of 7
         Case 18-41548-bem                    Doc 35        Filed 10/24/18 Entered 10/24/18 10:22:26                                  Desc Main
                                                           Document      Page 2 of 10
Debtor Carl Lynn McNeese and Melanie Jean Swafford                                          Case number 18-41548-BEM

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:      ■   36 months              60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay          $1,120.00 per       month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
             The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                                                    per     week


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years                                             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                       Page 2 of 7
         Case 18-41548-bem                    Doc 35        Filed 10/24/18 Entered 10/24/18 10:22:26                                Desc Main
                                                           Document      Page 3 of 10
Debtor Carl Lynn McNeese and Melanie Jean Swafford                                        Case number 18-41548-BEM
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
        ■    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                             Page 3 of 7
           Case 18-41548-bem                  Doc 35         Filed 10/24/18 Entered 10/24/18 10:22:26                                    Desc Main
                                                            Document      Page 4 of 10
Debtor Carl Lynn McNeese and Melanie Jean Swafford                                          Case number 18-41548-BEM
          ■   The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
              For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set out in the
              column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court orders otherwise, the value
              of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
              each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and the Chapter 13 General Order to request
              determination of the amount of the secured claim.
              For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion of any allowed
              claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a
              creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety as an unsecured claim
              under Part 5 of this plan.
              The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
              amount set out in the column headed Monthly preconfirmation adequate protection payment.
              The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
              of the debtor(s) or the estate(s) until the earlier of:
              (a) payment of the underlying debt determined under nonbankruptcy law, or
              (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under
              11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
        Check Name of creditor              Estimated     Collateral and     Value of         Amount of          Amount of    Interest   Monthly        Monthly
        only if                             amount of     date of purchase   collateral       claims senior to   secured      rate       pre-           post-
        motion                              total claim                                       creditor's claim   claim                   confirmation   confirmation
+       to be                                                                                                                            adequate       payment
        filed                                                                                                                            protection
                                                                                                                                         payment

               Vanderbilt Mortgage            $54,749.00 Mobile Home           $340,000.00               $0.00 $40,000.00         4.5%       $351.00 351 step to
 -                                                       3/2015                                                                                          838 on
                                                                                                                                                         2/2019
               Republic Finance                $1,228.42 Household                $1,228.42              $0.00    $1,228.42       4.5%        $25.00         25
 -                                                       Goods
                                                         1/2017
               Peoples Finance                 $8,374.85 Chevy 3500HD            $13,849.00              $0.00    $8,374.85       6.0%        $85.00 step to 123
 -                                                       and Ford F150                                                                                on 2/2019
               Whitfield County Tax              $748.79 Tax Lien                $40,000.00        $54,749.00       $748.79      5.25%        $20.00         $20
 -             Comissionser

§ 3.3     Secured claims excluded from 11 U.S.C. § 506.

          Check one.
          ■   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4     Lien avoidance.

          Check one.
              None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
              The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
          ■   The judicial liens and/or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
              the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless the Bankruptcy Court orders otherwise, a judicial lien or security
              interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan.
              The amount of the claim secured by the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the
              extent allowed. The amount, if any, of the claim secured by the judicial lien or security interest that is not avoided will be paid in full as a
              secured claim under the plan to the extent allowed. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
              avoided, provide the information separately for each lien.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                Page 4 of 7
         Case 18-41548-bem                    Doc 35            Filed 10/24/18 Entered 10/24/18 10:22:26                                 Desc Main
                                                               Document      Page 5 of 10
Debtor Carl Lynn McNeese and Melanie Jean Swafford                                              Case number 18-41548-BEM
             Information regarding                  Calculation of lien avoidance                                                 Treatment of remaining
             judicial lien or security                                                                                            secured claim
             interest



             Name of creditor                                                                                                     Amount of secured claim after
                                                    a.       Amount of lien                                           $5,000.00   avoidance (line a minus line f)
             Lendmark Financial
                                                    b.       Amount of all other liens                               $61,749.00                         ($61,749.00)
             Collateral
             Judgement                         c.         Value of claimed exemptions                                $21,260.00   Interest rate (if applicable)
             Whitfield County Magistrate Court
             2017-240103CC
                                               d.            Total of lines a, b, and c                              $88,009.00                            %

                                                    e.       Value of debtor(s) interest in                                       Monthly payment on secured
                                                             property                            -                   $21,260.00   claim


             Lien identification (such as           f.   Subtract line e from line d                                 $66,749.00
             judgment date, date of lien
             recording)
                                                    Extent of exemption impairment
             4/10/2018 Judgment Date
                                                    (Check applicable box).

                                                         ■     Line f is equal to or greater than line a.
                                                               The entire lien is avoided. (Do not complete the next column.)
                                                               Line f is less than line a.
                                                               A portion of the lien is avoided. (Complete the next column.)

§ 3.5   Surrender of collateral.

        Check one.
        ■   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6   Other Allowed Secured Claims.

        A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
            4.5
        of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
        object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
        permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
        applicable.
        If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
        will be treated as an unsecured claim under Part 5 of this plan.
        The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
        (a) payment of the underlying debt determined under nonbankruptcy law, or
        (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
        § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                  Page 5 of 7
         Case 18-41548-bem                    Doc 35         Filed 10/24/18 Entered 10/24/18 10:22:26                                   Desc Main
                                                            Document      Page 6 of 10
Debtor Carl Lynn McNeese and Melanie Jean Swafford                                           Case number 18-41548-BEM

  Part 4:        Treatment of Fees and Priority Claims

§ 4.1   General.

        Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
§ 4.2   Trustee's fees.

        Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3   Attorney's fees.

        (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
        $_____________.
             4,000.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
        22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

        (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
        forth in the Chapter 13 Attorney's Fees Order.

        (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
        above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

        (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
        § 4.3(a).

                                                                                                               575.00
        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
        Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

        (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                             2,500.00
        the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
        debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
        stated amount or the maximum amount to the attorney, whichever is less.

        (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
              2,500.00
        $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
        the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
        14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
        Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

        (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
        from the funds available, any allowed fees, expenses, and costs that are unpaid.

        (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
        fees, expenses, and costs that are unpaid.


§ 4.4   Priority claims other than attorney's fees.
        ■   None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

  Part 5:        Treatment of Nonpriority Unsecured Claims
§ 5.1   Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
        receive:
        Check one.
        ■   A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

            A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
            creditors provided for in this plan.
            The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
            made to all other creditors provided for in this plan.
            100% of the total amount of these claims

        Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
        allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
        debtor(s), and other priority claims under Part 4.

§ 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                  Page 6 of 7
         Case 18-41548-bem                    Doc 35     Filed 10/24/18 Entered 10/24/18 10:22:26                             Desc Main
                                                        Document      Page 7 of 10
Debtor Carl Lynn McNeese and Melanie Jean Swafford                                     Case number 18-41548-BEM

§ 5.3   Other separately classified nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:       Executory Contracts and Unexpired Leases

§ 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected.

        Check one.
        ■   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:       Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:       Nonstandard Plan Provisions

§ 8.1   Check “None” or list Nonstandard Plan Provisions.
        ■   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:       Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


        /s/ Carl Lynn McNeese                                                          /s/ Melanie Jean Swafford
        Signature of debtor 1 executed on 10 / 24 / 2018                               Signature of debtor 2 executed on 10 / 24 / 2018
                                          MM / DD / YYYY                                                                 MM / DD / YYYY

        171 Stafford Way, Cohutta, GA 30710                                            171 Stafford Way, Cohutta, GA 30710
        Address                                        City, State, ZIP code           Address                                     City, State, ZIP code



        /s/ Dan Saeger                                                                Date:   10 / 24 / 2018
        Signature of attorney for debtor(s)                                                   MM / DD / YYYY



        Rickman & Associates, P.C.                                                     1755 North Brown Rd Ste 200, Lawrenceville, GA 30755
        Firm                                                                           Address                                     City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                      Page 7 of 7
Case 18-41548-bem         Doc 35    Filed 10/24/18 Entered 10/24/18 10:22:26          Desc Main
                                   Document      Page 8 of 10



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION


 IN RE:                                               CASE NO. 18-41548-BEM

 CARL LYNN MCNEESE                                    CHAPTER 13
 MELANIE JEAN SWAFFORD
 DEBTORS




                                     CERTIFICATE OF SERVICE

    I certify that true and correct copies of Certificate of Service of the Amended Chapter 13
 Plan has been served upon the following by placing same in an envelope with adequate
 First Class postage affixed and depositing same in the United States Mail addressed for
 delivery to:

          Chapter 13 Trustee
          Mary Ida Townson
          191 Peachtree Street, NW
          Suite 2200
          Atlanta, GA 30303-1740

          DEBTORS
          Carl Lynn McNeese
          Melanie Jean Swafford
          171 Stafford Way
          Cohutta, GA 30710

          And all creditors on the attached matrix.




 Dated: October 23, 2018

 /s/ Dan Saeger
 Dan Saeger, Attorney for the Debtors
 Georgia Bar No. 680628
 Rickman & Associates, PC
 706 S. Thornton Ave, Suite D
 Dalton, Georgia 30720
 678-500-9546
Label Matrix forCase
                  local 18-41548-bem
                        noticing               Doc 35
                                                   13/7, Filed
                                                         LLC   10/24/18 Entered 10/24/18 10:22:26
                                                                                         Antero Capital,Desc
                                                                                                         LLC Main
113E-4                                                 Document
                                                   PO BOX 1931        Page 9 of 10       PO BOX 1931
Case 18-41548-bem                                   Burlingame, CA 94011-1931                      Burlingame, CA 94011-1931
Northern District of Georgia
Rome
Wed Oct 24 09:56:20 EDT 2018
Atlas Acquisitions LLC                              Lisa H. Baggett                                Central Credit Services, LLC
294 Union St.                                       Solomon Baggett, LLC                           9550 Regency Square Blvd # 500
Hackensack, NJ 07601-4303                           3763 Rogers Bridge Road                        Jacksonville, FL 32225-8169
                                                    Duluth, GA 30097-2845


Comenity Bank/Lane Bryant                           Credit One Bank                                Credit One Bank
PO Box 182789                                       PO Box 98872                                   PO Box 98875
Columbus, OH 43218-2789                             Las Vegas, NV 89193-8872                       Las Vegas, NV 89193-8875



(p)GEORGIA DEPARTMENT OF REVENUE                    Hamilton Emergency Department                  (p)INTERNAL REVENUE SERVICE
COMPLIANCE DIVISION                                 Attn: Collection Department                    CENTRALIZED INSOLVENCY OPERATIONS
ARCS BANKRUPTCY                                     PO Box 1168                                    PO BOX 7346
1800 CENTURY BLVD NE SUITE 9100                     Dalton, GA 30722-1168                          PHILADELPHIA PA 19101-7346
ATLANTA GA 30345-3202

(p)JEFFERSON CAPITAL SYSTEMS LLC                    LVNV Funding, LLC its successors and assigns   LVNV Funding, LLC its successors and assigns
PO BOX 7999                                         assignee of Arrow Financial Services,          assignee of MHC Receivables, LLC and
SAINT CLOUD MN 56302-7999                           LLC                                            FNBM, LLC
                                                    Resurgent Capital Services                     Resurgent Capital Services
                                                    PO Box 10587                                   PO Box 10587
                                                    Greenville, SC 29603-0587                      Greenville, SC 29603-0587
LVNV Funding, LLC its successors and assigns        (p)LENDMARK FINANCIAL SERVICES                 Lendmark Financial Services
assignee of Windstream Communications,              2118 USHER ST                                  100 W Walnut Ave
Inc.                                                COVINGTON GA 30014-2434                        Dalton, GA 30720-8439
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587
MERRICK BANK                                        Carl Lynn McNeese                              John A. Medina
Resurgent Capital Services                          171 Stafford Way                               Kenney & Medina, PC
PO Box 10368                                        Cohutta, GA 30710-7824                         593 Main Street
Greenville, SC 29603-0368                                                                          Suwanee, GA 30024-2228


Merrick Bank                                        Peoples Financial                              Peoples Loan and Finance Corporation
PO Box 9201                                         9425 Main St                                   c/o Solomon Baggett, LLC
Old Bethpage, NY 11804-9001                         Woodstock, GA 30188-3722                       3763 Rogers Bridge Road
                                                                                                   Duluth, GA 30097-2845


(p)REPUBLIC FINANCE LLC                             Robert Scott Rickman                           Daniel R. Saeger
282 TOWER RD                                        Rickman & Associates, PC                       Rickman & Associates, P.C.
PONCHATOULA LA 70454-8318                           Suite 200                                      706 S Thornton Ave. Ste. D
                                                    1755 North Brown Road                          Dalton, GA 30720-8212
                                                    Lawrenceville, GA 30043-8196

Robert J. Solomon                                   Melanie Jean Swafford                          Mary Ida Townson
Solomon Baggett, LLC                                171 Stafford Way                               Chapter 13 Trustee
3763 Rogers Bridge Road                             Cohutta, GA 30710-7824                         Suite 2200
Duluth, GA 30097-2845                                                                              191 Peachtree Street, NE
                                                                                                   Atlanta, GA 30303-1770
               Case 18-41548-bem
United States Attorney                       Doc 35    Filed 10/24/18
                                                 (p)VANDERBILT               Entered
                                                               MORTGAGE AND FINANCE INC 10/24/18 10:22:26       Desc Main
                                                                                                 Wakefield & Assoc.
Northern District of Georgia                         Document
                                                 P O BOX 9800          Page    10   of 10        PO Box 50250
75 Ted Turner Drive SW, Suite 600                    MARYVILLE TN 37802-9800                              Knoxville, TN 37950-0250
Atlanta GA 30303-3309


Web Bank/Fingerhut                                   Wells Fargo Dealer Services                          Whitfield County Tax Commissioner
6250 Ridgewood Rd                                    PO Box 19657                                         205 N Selvidege St #J
Saint Cloud, MN 56303-0820                           Irvine, CA 92623-9657                                Dalton, GA 30720-4298



Whitfield County Tax Commissioner
205 N Selvidge Street, Ste J
Dalton, GA 30720-4298




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        Internal Revenue Service                             Jefferson Capital Systems LLC
1800 Century Blvd NE                                 Attn Centralized Insolvency Operation                Po Box 7999
Atlanta, GA 30345-3202                               PO Box 21126                                         Saint Cloud Mn 56302-9617
                                                     Philadelphia, PA 19114-0326


(d)Jefferson Capital Systems, LLC                    Lendmark Financial Service                           Republic Finance
PO Box 7999                                          2118 Usher St NW                                     1275 N Glenwood Ave
Saint Cloud, MN 56302-7999                           Covington, GA 30014-2434                             Dalton, GA 30721-2603



(d)Republic Finance, LLC                             Vanderbilt Mortgage
282 Tower Rd                                         500 Alcoa Trl
Ponchatoula, La 70454                                Maryville, TN 37804-5516




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Peoples Loan and Finance Corporation              (u)Vanderbilt Mortgage and Finance, Inc.             (d)Vanderbilt Mortgage and Finance, Inc.
                                                                                                          PO Box 9800
                                                                                                          Maryville, TN 37802-9800



End of Label Matrix
Mailable recipients    36
Bypassed recipients     3
Total                  39
